Title: From Thomas Jefferson to Henry Banks, 5 December 1796
From: Jefferson, Thomas
To: Banks, Henry


                    
                        Sir
                        Monticello Dec. 5 96
                    
                    Your favor of Nov. 20. has come to hand. I should be perfectly willing to do any thing which would accomodate you as to the land mortgaged to me, if the matter depended on myself alone. But it is extremely delicate for me to take any step without the consent of Mr. Hanson. He is in your neighborhood, and if you will be pleased to consult him, I will forward the patents to him or to any other person he shall direct, if a private conveyance can be found; for you are aware that they are too voluminous to go by post. I sincerely wish him to concur in any measures which will expedite the paiment of the money, till which takes place my mind is not at ease. I am Sir Your very humble servt
                    
                        Th: Jefferson
                    
                